     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-01859-001-TUC-JGZ (JR)
10                     Plaintiff,                      FINDGINGS OF FACT AND
                                                       CONCLUSIONS OF LAW
11   v.                                                AND ORDER
12   Shawn Christopher Lyte,
13                     Defendant.
14
15          A grand jury charged Defendant Shawn Christopher Lyte with failing to register as
16   a sex offender in violation of the Sex Offender Registration and Notification Act

17   (SORNA). The Indictment alleged:
18          Beginning on or about May 26, 2020 until on or about June 8, 2020, in the
19          District of Arizona, the defendant, SHAWN CHRISTOPHER LYTE, a
            person required to register under the Sex Offender Registration and
20          Notification Act, did knowingly fail to register and update a registration as
21          required by the Sex Offender Registration and Notification Act, after
            relocating and traveling in interstate commerce from Michigan to Arizona.
22          All in violation of Title 18, United States Code, Section 2250(a).
23   (Doc. 18.) On June 17, 2021, Defendant waived his right to a jury trial. (Doc. 66). A trial
24   before the Court was held on July 27 and 28, 2021.
25          Having considered the testimony at trial, weighed the credibility of the witnesses,
26   and examined the documentary evidence, the Court finds the Defendant guilty of the sole
27   count in the Indictment. The Court makes the following findings of fact and law in support
28   of its verdict.
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 2 of 13



 1      I.       Law
 2           SORNA’s registration provision, 34 U.S.C. § 20913(a), requires a convicted sex
 3   offender to “register, and keep the registration current, in each jurisdiction[1] where the
 4   offender resides, where the offender is an employee,[2] and where the offender is a student.”
 5   Under section 20913(c): “A sex offender shall, not later than 3 business days after each
 6   change of name, residence, employment, or student status, appear in person in at least 1
 7   jurisdiction involved . . . and inform that jurisdiction of all changes in the information
 8   required for that offender in the sex offender registry.” Id. § 20913(c). The knowing failure
 9   to register or update a registration as required by SORNA is punishable by a term of
10   imprisonment of up to ten years. 18 U.S.C. § 2250(a).
11           To prove a defendant guilty of failing to register as a sex offender under section
12   2250(a), the government must prove that the defendant: (1) is required to register under
13   SORNA, (2) traveled in interstate or foreign commerce as alleged in the indictment, and
14   (3) knowingly failed to register or update a registration as required by SORNA. 18 U.S.C.
15   § 2250(a). As to the third element, an act is done knowingly if the defendant is aware of
16   the act and does not act or fail to act through ignorance, mistake, or accident. United States
17   v. Liu, 731 F.3d 982, 994-95 (9th Cir. 2013); Ninth Cir. Model Crim. Jury Instr. 5.7. The
18   trier of fact “may consider evidence of the [d]efendant’s words, acts, or omissions, along
19   with all the other evidence, in deciding whether the defendant acted knowingly.” Liu, 731
20   F.3d at 995; Ninth Cir. Model Crim. Jury Instr. 5.7. The Government can establish that a
21   defendant “knowingly failed to register or update a registration” by showing that the
22   defendant knew of a registration requirement and that he knowingly failed to register or
23   update a registration. United States v. Elkins, 683 F.3d 1039 (9th Cir. 2012); United States
24   v. Crowder, 656 F.3d 870, 876-877 (9th Cir. 2011).
25
            SORNA’s definition of “jurisdiction” includes a state. 34 U.S.C § 20911(10)(A).
             1
26   The term “sex offender registry” means a registry of sex offenders, and a notification
     program, maintained by a jurisdiction. Id. § 20911(9).
27
            SORNA’s definition of the term “employee” includes an individual who is self-
             2
28   employed or works for any other entity, whether compensated or not. Id. § 20911(12).


                                                 -2-
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 3 of 13



 1   II.       Evidence at Trial
 2             The parties stipulated to nineteen facts and to the admission of exhibits 1-7. (Doc.
 3   78.) The parties presented the witness testimony of Deputy Audra Bidegain, United States
 4   Marshals Service; Special Agent Winward Griffin, HSI; Lana Hadzajlic-King, an
 5   employee of the Michigan State Police; and Aimee Jacobson-Mielnicki, a fingerprint
 6   technician with the Pima County Sheriff’s Department in Tucson, Arizona. Other evidence
 7   included the audio recording of Lyte’s June 8, 2020 interview with Deputy Bidegain, and
 8   a log showing texts that were extracted from phones in Lyte’s possession at the time of his
 9   arrest.
10             The stipulated facts establish elements one and two of the offense–that Defendant
11   was a sex offender who was required to register under SORNA and that Defendant traveled
12   in interstate commerce from Michigan to Arizona in May 2020. (Id.) The Court concludes
13   that the Government has also proven beyond a reasonable doubt the third element–that
14   Defendant knowingly failed to register or update a registration as required by SORNA.
15   III.      Findings of Fact
16             From the evidence, the Court makes the following factual findings and conclusions
17   of law.
18             1. Defendant Shawn Christopher Lyte is a sex offender for purposes of the SORNA.3
19   (Doc. 78, ¶ 3.) On April 13, 2016, Lyte, was convicted in Broward County, Florida, of
20   five counts of Possess Photograph, Film Or Other Representation That Knowingly Includes
21   Sexual Conduct By Child in violation of F.S. 827.071(5), and one count of Using A
22   Computer System Or Network To Solicit Or Obtain Sex With A Minor in violation of F.S.
23             SORNA defines the term “sex offender” to mean an individual who was convicted
               3
     of a sex offense. 34 U.S.C. § 20911(1). The term “sex offense” includes a criminal offense
24   that is specified against a minor. Id. § 20911(5)(ii). The term “specified against a minor”
     includes an offense against a minor that involves any of the following: an offense (unless
25   committed by a parent or guardian) involving kidnapping or false imprisonment;
     solicitation to engage in sexual conduct; use in a sexual performance; solicitation to
26   practice prostitution; video voyeurism; possession, production, or distribution of child
     pornography; criminal sexual conduct involving a minor, or the use the use of the Internet
27   to facilitate or attempt such conduct; or any conduct that by its nature is a sex offense
     against a minor. Id. § 20911(7)(A)-(I). “‘[M]inor’ means an individual who has not
28   attained the age of 18 years.” Id. § 20911(14).


                                                   -3-
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 4 of 13



 1   847.0135(2), in case number 1416443. He was sentenced to five years in custody. (Id. ¶ 1;
 2   Ex. 1.) Because of his Florida convictions, Lyte was required to register under SORNA.
 3   (Doc. 78, ¶ 4.)
 4           2. Lyte knew he was required to register as a sex offender. On April 26, 2016, he
 5   reviewed and signed Florida’s “Notice of Responsibilities as Required by Statute For
 6   Offenders Under the Care, Custody, or Control of the Department.” (Id. ¶ 2; Ex. 2.) Prior
 7   to his release from imprisonment, Lyte registered as a sex offender in the state of Florida.
 8   ( Doc. 78, ¶ 5.)
 9           3. In March 2019, Lyte notified Florida that he was moving to Texas, and he
10   provided an address of 2407 North Main Street, Houston, Texas. (Id. ¶ 5.)
11           4. In a September 2019 passport application, Lyte listed his mailing address as 4911
12   King Richard’s Row, Midland, Texas. (Id. ¶ 6.) Lyte did not provide that address on any
13   sex offender registration in any state.
14           5. Lyte has never registered as a sex offender in Texas. (Id. ¶ 18.)
15           6. On December 29, 2019, Lyte was interviewed by Customs and Border Protection
16   (CBP) after being refused entrance into Senegal, West Africa, and returned to JFK airport.
17   (Id. ¶ 7.)
18           7. On January 13, 2020, Lyte registered as a sex offender, in person, in the state of
19   Michigan. (Id. ¶ 8.) He listed the address of his residence as 3391 3 Mile Rd NW, Grand
20   Rapids, MI 49534. (Ex. 3.) There is no residence or living quarters at the 3 Mile Road
21   NW address. (Doc. 78, ¶ 9.)
22           8. When he was arrested on June 8, 2020, Lyte told Deputy Bidegain that he had
23   been in Texas looking for oil work when he was hired by EDR Pro Installers. (Ex. 10B.)
24   EDR has a business address of 3391 3 Mile Rd NW, Grand Rapids, MI 49534. (Doc. 78,
25   ¶ 9.)
26           9. Lyte is required to travel as part of his employment. (Id. ¶ 10.) Lyte told Deputy
27   Bidegain that he has been on the road with EDR since he was hired, except for a couple of
28   months when he was away from the job, “just bouncing around parts of Texas, Oklahoma


                                                 -4-
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 5 of 13



 1   . . . looking for other work.“ (Ex. 10B.) He described working with EDR as “liv[ing] on
 2   the road 24/7.” (Id.)
 3           10. On February 10, 2020, Lyte called Ms. Hadzajlic-King at the Michigan State
 4   Police Department’s sex offender registry unit, inquiring about whether he had to return to
 5   Michigan in person in February for his biannual check-in because he was travelling for
 6   work. Ms. Hadzajlic-King made sure that Lyte understood what his requirements were in
 7   Michigan as far as reporting any travel. She told him that Michigan law required him to
 8   report any changes to his residential or work address, in person, to the local enforcement
 9   agent with jurisdiction over his residential address, within three business days after the
10   change occurs. Ms. Hadzajlic-King testified that sex offenders are required to report their
11   travel and change in work both in Michigan and in the state that they are traveling to if they
12   are out of state more than seven days. (Testimony of Hadzajlic-King.)
13           11. Lyte signed the Explanation of Duties to Register as a Sex Offender, in
14   Michigan, on January 13, 2020. According to the Explanation of Duties, Lyte was notified
15   that if he did not have a residential address, he was required to provide the location that he
16   uses in lieu of a residence, and if he was homeless, he was required to provide the name of
17   the village, city, or township where he expected to spend the majority of his time. The
18   Explanation of Duties further notified Lyte that he was required to provide the name and
19   address of any temporary lodging used or to be used when away from his residence for
20   more than seven days. (Ex. 3, p. 3.)
21           12. The Explanation of Duties also notified Lyte that he was required to report in
22   person within three business days:
23
                     a. My new address after changing or vacating my residence within the
24           state of Michigan. If I am homeless or lack a fixed or temporary residence,
             I am required by law to provide the village, city or township where I spend
25
             the majority of my time.
26                    ...
                     e. My temporary address and dates of travel if I intend to temporarily
27
             reside at any place other than my residence for more than seven days.
28   (Id.)


                                                 -5-
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 6 of 13



 1          13. Lyte was in North Carolina when he called Hadzajlic-King on February 10,
 2   2020. According to his employer’s time records, Lyte was in Four Oakes, North Carolina
 3   from January 15, 2020 until March 25, 2020. (Doc. 78, ¶ 11.) He later traveled to Fort
 4   Worth, Texas on April 10, 2020, arriving April 11, 2020, and remained in Fort Worth Texas
 5   through April 21, 2020. (Id. ¶ 13.) He traveled from Fort Worth, Texas to San Francisco,
 6   California, where he stayed from April 22, 2020 through April 28, 2020. (Id. ¶¶ 15-16.)
 7   Lyte then traveled to Arizona and rented a hotel room at the La Quinta hotel-Reid Park in
 8   Tucson, Arizona, from May 17-19, 2020 and May 26-June 9, 2020. (Id. ¶ 17; Ex. 5.) Lyte
 9   was arrested in Arizona on June 8, 2020, a day before his scheduled departure.
10          14. Lyte did not register as a sex offender in North Carolina, Texas, California, or
11   Arizona. (Doc. 78, ¶ 18.)
12          15. Lyte did not notify Michigan of his travel to North Carolina, Texas, California,
13   or Arizona. (Id. ¶¶ 12, 14, 18.)
14          16. On June 8, 2020, Lyte was arrested by United States Marshals in Tucson at the
15   La Quinta Inn. His cell phones were seized and searched pursuant to a federal search
16   warrant. Information found on the phones included a January 3, 2020, text to “Jeremy,” in
17   which Lyte wrote: “In order to go back to the job, I have to become a MI resident. Meaning
18   I have to register in MI too. Don’t want to have to keep registering everywhere. Especially
19   for sh*t I did not do in the first place. But who cares about truth, facts, and justice, huh?”
20   (Ex. 9C.) Agents also found a May 29, 2020, text Lyte sent to his friend Tina Jones, telling
21   her she could contact him using that particular phone, because “[t]he other [phone] will
22   mainly be for work and judicial compliance.” (Ex. 8; see also Bidegain testimony.) The
23   phone Lyte was referring to in the text to Tina was not registered with the Michigan State
24   police, as required by Michigan law, and it was not registered in any other location.
25   (Bidegain testimony.)
26          17. Evidence established that Lyte received a text from Tina on June 8, 2020, asking
27   him to call “when you have some private time, ASAP.” (Id.) Lyte spoke with Tina thirty
28   minutes later, and she told him that deputy United States Marshals were looking for him.


                                                 -6-
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 7 of 13



 1   (Id.; Exs. 9A & 10B.) After that phone call, Lyte used his phone to search the internet for
 2   Arizona registry requirements, and soon thereafter, went to the Pima County Sheriff’s
 3   Department to attempt to register. (Ex. 9B; Bidegain testimony.)
 4          18. In a post-arrest statement, Lyte admitted that he went to the Pima County
 5   Sheriff’s Office on June 8, around 2:50 p.m., to attempt to register, because he had received
 6   a phone call from his friend Tina in Texas. He also admitted that he needed to register in
 7   the state where he was working, that his Michigan registration lists a business address as
 8   his residential address, that he had not registered anywhere but Michigan and Florida, and
 9   that he “lost track of time” in Tucson. (Ex. 10B.)
10          19. Ms. Jacobson-Mielnicki of the Pima County Sheriff’s Department testified that
11   she would have registered Lyte, in Tucson, Arizona, on the sex offender registry, if he had
12   requested to be registered. She did not register him on June 8, based on the information
13   that he provided to her. (Jacobson-Mielnicki testimony.)
14   IV.    Legal Conclusions
15          20. As to the third element, the Government presented abundant evidence that Lyte
16   was aware that he was a convicted Sex Offender who was required to register because of
17   his conviction. Among other things, this included evidence that: Lyte reviewed and signed
18   Florida’s “Notice of Responsibilities as Required by Statute For Offenders Under the Care,
19   Custody, or Control of the Department” on April 26, 2016 (Doc. 78, ¶ 2; Ex. 2); Lyte
20   registered as a sex offender in the state of Florida prior to his release from custody (id. ¶
21   5); Lyte complied or partially complied with registration requirements in Florida and
22   Michigan (Id. ¶¶ 5, 8); Lyte reviewed and signed Michigan’s Explanation of Duties to
23   Register as a Sex Offender on January 13, 2020 (Ex. 3, pp. 2-4); Lyte’s February 10, 2020,
24   telephone conversation with Hadzajlic-King at the Michigan State sex offender registry
25   unit, in which she informed him of his obligation to report changes to his residential or
26   work address (Hadzajlic-King testimony); Lyte’s belated attempt to register at the Pima
27   County Sheriff’s Department on June 8, 2020; and Lyte’s own admissions to Deputy
28   Bidegain (Ex. 10B).


                                                 -7-
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 8 of 13



 1          21. The Government also presented substantial evidence that Lyte, despite knowing
 2   of his obligation to register, chose not to do so. This included evidence found on the two
 3   cell phones in Lyte’s possession on the date of his arrest: the January 3, 2020, text to
 4   Jeremy, indicating he did not want to have to keep registering everywhere; and Lyte’s May
 5   29, 2020 text to Tina Jones, telling her she could contact him through a phone that was not
 6   registered or known to law enforcement. It also included the evidence that Lyte made no
 7   effort to register in Arizona until he heard from Tina, on June 8, that the United States
 8   Marshals were looking for him. By that time, more than three business days had elapsed
 9   since Lyte had resided in Arizona. In addition, Lyte’s knowing failure to register was
10   evidenced by his noncompliance with registration requirements, federal and state, when he
11   traveled to and resided in Michigan, North Carolina, Texas, and California in 2020.
12          22. SORNA defines “resides” to mean, with respect to an individual, the location
13   of the individual’s home or other place where the individual habitually lives. 34 U.S.C. §
14   20911(13). In 2020, Lyte never registered the location of his residence in any registry.
15   Although he registered in Michigan in January 2020, he never provided a residential
16   address to the state; instead, he listed his employer’s business address.
17          23. The Court concludes that in 2020, Lyte was homeless and transient due to his
18   employment. He habitually lived in the states where he was sent to work. In May and June
19   of 2020, Lyte was working in and intended to live in Arizona, until his next work
20   assignment. Therefore, under 34 U.S.C. § 20913, Lyte was required to register in Arizona
21   within three business days of his arrival. Lyte was in Arizona from May 17 to May 19,
22   and again from May 26 to June 8. He failed to register, or attempt to register, within the
23   three-day period.
24          24. The lack of a permanent residence does not relieve a sex offender of his
25   registration obligations under SORNA. See United States v. Thompson, 811 F.3d 717, 725
26   (5th Cir. 2016). A transient sex offender can habitually live “in any place in which he
27   intends to live with some regularity, . . . even if the person has no home or fixed address or
28   is homeless.” United States v. Adams, 888 F.3d 1134, 1137 (10th Cir. 2018) (quoting jury


                                                 -8-
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 9 of 13



 1   instruction approved in United States v. Alexander, 817 F.3d 1205 (10th Cir. 2016)); see
 2   also Thompson, 811 F.3d at 725 (rejecting argument that an itinerant sex offender need not
 3   update his registration if he travels for an extended period of time without establishing a
 4   new place to habitually live); Office of the Attorney General, The National Guidelines for
 5   Sex Offender Registration and Notification, 73 Fed. Reg. 38030–01, 38062 (2008)
 6   (SMART Guidelines) (a sex offender who enters a jurisdiction in order to habitually live
 7   in the jurisdiction must be required to register within three business days as just an offender
 8   who changes his place of residence within a jurisdiction). As the Thompson court
 9   concluded: “the fact that Thompson stayed in hotels and parks instead of establishing a
10   single permanent residence in McKinney[, Texas] does not relieve him of his registration
11   obligations under SORNA.” 811 F.3d at 725.
12          25.    The Court further concludes that various constitutional defenses raised by
13   Lyte are without merit.
14          26. Lyte argues that his prosecution violates the Due Process Clause, the Tenth
15   Amendment, and his fundamental right to travel. In closing argument, Lyte asserted that
16   he should not be held liable for violating the federal registration requirements because the
17   federal registration system is incomplete, inefficient and a mess, and to find a person guilty
18   under these conditions is wrong. He argued that the registration requirements are too
19   onerous, and he lacked fair notice of the three-day time period, as he was told by state
20   agencies that he had ten days to register. He also argued that SORNA is an unfunded
21   mandate that is burdensome to the states and which burdens his right to travel.
22          Due Process Claim
23          27. The Court rejects Defendant’s argument that he lacked fair notice of SORNA’s
24   3-day notice requirement. The Government was not required to prove that Defendant had
25   actual notice of SORNA’s 3-day requirement. “Due process traditionally requires that
26   criminal laws provide prior notice both of the conduct to be prohibited and of the sanction
27   to be imposed.” Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 836
28   (1994). “A criminal statute violates the ‘fair notice’ requirement if it ‘fails to give a person


                                                  -9-
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 10 of 13



 1   of ordinary intelligence fair notice that his contemplated conduct is forbidden by the
 2   statute.’” Knox v. Brnovich, 907 F.3d 1167, 1182 (9th Cir. 2018) (quoting Colautti v.
 3   Franklin, 439 U.S. 379, 390 (1979), overruled on other grounds by Webster v.
 4   Reproductive Health Servs., 492 U.. 490 (1989)). “The general rule that ignorance of the
 5   law or a mistake of law is no defense is deeply rooted in the American legal system.” Cheek
 6   v. United States, 498 U.S. 192, 199 (1991); see also United States v. Hinckley, 550 F.3d
 7   926, 938 (10th Cir. 2008) (presuming that a defendant is aware of the law, the court rejected
 8   defendant’s argument that he lacked fair notice that SORNA imposed greater penalties than
 9   state law), abrogated on other grounds by Reynolds v. Unites States, 565 U.S. 432 (2012).
10   Indeed, “[f]ew offenders have ever had relevant sections of the U.S. Code read to them
11   before committing their crimes, yet they are expected to comply with it even so.” United
12   States v. Clements, No. CR-08-303-TUC-DCB, 2008 WL 11350048, at *7 (D. Ariz. July
13   10, 2008) (internal quotation marks and citation omitted), rev’d on other grounds, 655 F.3d
14   1028 (9th Cir. 2011). Here, the evidence showed that Lyte was fully aware of his ongoing
15   duty to register as a sex offender. His “knowledge of state law registration requirements
16   was enough to put him on inquiry notice of the corresponding federal law. Due process
17   requires no more.” United States v. Crum, No. CR08-255RSL, 2008 WL 4542408, at *4
18   (W.D. Wash. Oct. 8, 2008).
19          28. Lyte argues that he was in an impossible position. He was compliant with the
20   State laws of Michigan, and he attempted to comply with Arizona registration requirements
21   on June 8, yet ended up running afoul of the 3-day provision under SORNA. Lyte argues
22   that the law is not sufficiently clear to say that Lyte was on notice that he violated
23   SORNA’s 3-day provision.
24          29. Lyte’s argument is without merit. First, his underlying premise—that he was
25   compliant with Michigan registration law—is untrue. Lyte had never registered his place
26   of residence in Michigan and had never registered his travel to other states. Second, there
27   was no impossible conflict in state law requirements and SORNA’S 3-day registration
28   requirement. Michigan also had a 3-day reporting requirement for change of residence, of


                                                - 10 -
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 11 of 13



 1   which Lyte was aware, but nonetheless failed to complete. SORNA’s requirement was no
 2   more burdensome. Similarly, SORNA’s 3-day notice requirement was not more onerous
 3   that North Carolina’s registration requirements. Pursuant to N.C.G.S. § 14-208.8A, a sex
 4   offender must provide notice within 72 hours after an offender knows or should know that
 5   he will be working and maintaining a temporary residence in a county other than the county
 6   in which the offender resides for more than 10 business days within a 30-day period. The
 7   statute requires the offender to notify the sheriff of the offender’s place of employment
 8   and temporary residence, which includes a hotel, motel, or other transient lodging place.
 9   N.C.G.S. § 14-208.8A. Lyte also failed to comply with North Carolina’s 72-hour notice
10   requirement.   Third, the evidence demonstrated that Lyte was deliberately avoiding
11   complying with any registration requirements. He did not update any of his registrations
12   or make new registrations, despite knowing that he was required to do so.
13          10th Amendment Claim
14          30. Lyte contends that SORNA unlawfully forces states and state officials to
15   continually update sex offender registries to comply with SORNA’s registration
16   requirements, unduly burdening the states in violation of the Tenth Amendment.
17          31. Lyte offered no evidence in support of this argument, and binding precedent
18   precludes it. In United States v. Richardson, 754 F.3d 1143, 1146 (9th Cir. 2014), the
19   Ninth Circuit “join[ed] every other court of appeals that has considered the question in
20   holding that SORNA does not violate the Tenth Amendment’s anti-commandeering
21   principle and adopt[ed] the other circuits’ reasoning for doing so.” As the Richardson court
22   explained, “SORNA does not compel states or state officials to comply with its
23   requirements; rather, Congress engaged in a constitutionally valid exercise of its spending
24   power by conditioning the receipt of certain federal funds on the implementation of
25   SORNA.” Richardson, 754 F.3d at 1146 (citations omitted). Under SORNA “‘[a] state is
26   free to keep its existing sex-offender registry in place (and risk losing funding) or adhere
27   to SORNA’s requirements (and maintain funding).’” Id. (quoting United States v. Felts,
28   674 F.3d 599, 606-08 (6th Cir. 2012)).


                                                - 11 -
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 12 of 13



 1          Right to Travel
 2          32. Lyte claims that SORNA unconstitutionally burdens his right to travel, although
 3   Lyte does not develop this argument or cite legal authority in support.
 4          33. Numerous Courts have considered this argument and rejected it. See Willman
 5   v. Att’y Gen. of the U.S., 972 F.3d 819, 826 (6th Cir. 2020) (SORNA’s “registration
 6   obligations do not burden a sex offender’s movement in a way that violates a person’s right
 7   to travel.”); United States v. Byrd, 419 F. App’x 485, 491 (5th Cir. 2011) (“SORNA’s
 8   registration requirements do not implicate the fundamental right to travel of convicted sex
 9   offenders because nothing in the statute precludes an offender from ‘enter[ing] or leav[ing]
10   another state,’ being ‘treated as a welcome visitor . . . in the second State,’ or being ‘treated
11   like other citizens of that State’ if the offender chooses to permanently relocate.” (quoting
12   Saenz v. Roe, 526 U.S. 489, 500 (1999)); United States v. Shenandoah, 595 F.3d 151, 162
13   (3d Cir. 2010) (“There is simply no Constitutional violation. Moreover, moving from one
14   jurisdiction to another entails many registration requirements required by law which may
15   cause some inconvenience, but which do not unduly infringe upon anyone’s right to
16   travel.”), abrogated on other grounds by Reynolds v. United States, 565 U.S. 432 (2012);
17   United States v. Ambert, 561 F.3d 1202, 1210 (11th Cir. 2009) (“The requirement to update
18   a registration under SORNA is undoubtedly burdensome; however, the government's
19   interest in protecting others from future sexual offenses and preventing sex offenders from
20   subverting the purpose of the statute is sufficiently weighty to overcome the burden. This
21   statute does not violate Ambert’s right to travel.”); United States v. Benevento, 633
22   F.Supp.2d 1170, 1186 (D. Nev. 2009) (agreeing “with those courts which have found that
23   the federal government has a compelling interest in preventing sex offenses by keeping
24   track of the whereabouts of sex offenders. At a minimum, SORNA is rationally related to
25   a legitimate government interest in tracking sex offenders as they move in interstate
26   commerce so that they do not subvert state registration requirements by traveling to other
27   jurisdictions without notifying local law enforcement.”); Crum 2008 WL 4542408, at *7
28   (“SORNA does not prohibit sex offenders from traveling from one state to another, it


                                                  - 12 -
     Case 4:20-cr-01859-JGZ-JR Document 91 Filed 08/10/21 Page 13 of 13



 1   merely requires them to register when they do so.”).
 2          34. The Court agrees that SORNA’s information requirements are not so
 3   burdensome as to violate Lyte’s right to travel. SORNA’s requirements, while perhaps
 4   inconvenient, do not prohibit travel. Even if SORNA was deemed to implicate the
 5   fundamental right to travel, “the government’s interest in protecting others from future
 6   sexual offenses and preventing sex offenders from subverting the purpose of the statute is
 7   sufficiently weighty to overcome the burden.” Ambert, 561 F.3d at 1210; see also
 8   Benevento, 633 F.Supp.2d at 1186.
 9          35. Because the Government proved all of the elements of the offense beyond a
10   reasonable doubt, the Court finds Lyte guilty of the crime of failure to register as a sex
11   offender, in violation of 18 U.S.C. § 2250(a).
12   V.     Order
13          Pursuant to the Court’s finding that Lyte is guilty of the crime charged,
14          IT IS ORDERED that a Presentence Investigation Report be prepared.
15   Sentencing in this matter is set for October 19, 2021 at 3:30 p.m. in Courtroom 5A, 405
16   West Congress Street, Tucson, AZ 85701.
17          Dated this 10th day of August, 2021.
18
19
20
21
22
23
24
     cc:    U.S. Probation
25
26
27
28


                                                - 13 -
